Case: 12-14118       Date Filed: 06/10/2013   Page: 1 of 6


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-14118
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 0:12-mc-61443-WPD

In re: JUSSI K. KIVISTO,
        a United States Citizen,

                                                                           Petitioner.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                    (June 10, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judge.

PER CURIAM:

      Jussi K. Kivisto appeals the denial of his application to subpoena Michael

Soifer, counsel for the Florida Bar, for discovery in aid of a foreign proceeding

involving Kivisto’s right to engage in the practice of law in Canada. 28 U.S.C.

§ 1782. This litigation represents Kivisto’s third federal suit for the purpose of

collaterally attacking his disbarment. We affirm.
               Case: 12-14118     Date Filed: 06/10/2013    Page: 2 of 6


      Susan Robbins, a private attorney, filed a complaint with the Bar alleging

that Kivisto had demanded exorbitant fees for his work for an estate; had a conflict

of interest in representing a second estate that had inherited money from the first

estate; and had committed Medicaid fraud. The Bar dismissed the charge of

Medicaid fraud, but a referee recommended disbarring Kivisto for charging

excessive fees and engaging in conduct involving dishonesty and fraud and

conduct prejudicial to the administration of justice. During the disbarment

proceedings, Kivisto “submitted over 120 filings with [the Supreme Court of

Florida], the bulk of which were repetitive and meritless.” The Florida Bar v.

Kivisto, 62 So. 3d 1137, 1138 (Fla. 2011).

      After he petitioned the Supreme Court of Florida for review of the referee’s

report, Kivisto failed to file a timely brief in support of his petition. Id. The court

granted Kivisto additional time to file his brief, but he continued to file motions

and other papers “in an attempt to delay the progress of his disciplinary case.” Id.

Kivisto failed to file a brief within the additional time provided, and the court

treated the referee’s report as uncontested and disbarred Kivisto. The Florida Bar

v. Kivisto, 49 So. 3d 747 (Fla. 2010). Later, the court issued an order for Kivisto

to show cause why he should not be sanctioned for his repetitive filings. Kivisto,

62 So. 3d at 1139. After Kivisto responded with “arguments regarding [his]

disciplinary case,” the court sanctioned Kivisto by refusing to accept any future


                                           2
              Case: 12-14118     Date Filed: 06/10/2013   Page: 3 of 6


filings except those signed by a member in good standing with the Bar. Id. at

1139–40.

      Kivisto filed in the district court a complaint that Soifer, Robbins, and other

attorneys had violated his civil rights, 42 U.S.C. §§ 1983, 1985, and the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961–68, by conspiring to

make false representations to the Supreme Court of Florida during its investigation

and disciplinary proceedings. The district court dismissed the case with prejudice

for failure to state a claim, and we affirmed. Kivisto v. Miller, Canfield, Paddock

and Stone, PLC, 413 Fed. App’x 136 (11th Cir. 2011). Kivisto later filed a second

complaint against the same defendants that they had violated his civil rights. The

district court dismissed Kivisto’s second complaint as barred by res judicata and

collateral estoppel, and we affirmed. Kivisto v. Soifer, 448 Fed. App’x 923 (11th

Cir. 2011).

      In 2012, Kivisto applied for an order to subpoena Soifer. Kivisto alleged

that Soifer, as counsel for the Florida Bar, possessed evidence that he, Susan

Robbins, Robbins’s law firm, and other attorneys conspired to “file[] with the

Florida Bar . . . a knowingly false grievance . . . accusing [Kivisto] of Medicaid

fraud . . . to extort money” from him; covered up the “attempted extortion”; and

fabricated evidence to “frame” Kivisto for professional misconduct. Kivisto

attached to his brief a copy of a letter from the Canadian Law Society dated


                                          3
               Case: 12-14118     Date Filed: 06/10/2013    Page: 4 of 6


December 10, 2010, stating that it had received notice of Kivisto’s disbarment and

was “considering its course of action”; inquiring whether Kivisto “intend[ed] to

resume the practice of law in Ontario” because he had been inactive since 1997;

and requesting information about the status of his disbarment in Florida and his

licensure in other jurisdictions. Kivisto also filed a document provided by the

Society that explained its investigative process.

      The district court denied Kivisto’s application on the ground it “[had] been

made in bad faith, as a fishing expedition, or as a means to harass Soifer.” The

district court found that Kivisto was “continu[ing] to drag out litigation that he

[had] already lost and [had] continued to lose for years,” and the court “exercise[d]

its discretion to prevent him from disguising more litigation under the pretext of

additional discovery . . . .” The district court “note[d] that the Canadian bar

association considering Kivisto’s disbarment remain[ed] free under . . . § 1782 to

make its own application for information, if desired.”

      We review the denial of an application for discovery in a foreign proceeding

for abuse of discretion. In re Consorcio Ecuatoriano de Telecomunicaciones S.A.

v. JAS Forwarding (USA), Inc., 685 F.3d 987, 993 (11th Cir. 2012). Under that

standard, “our review . . . is extremely limited and highly deferential.” United

Kingdom v. United States, 238 F.3d 1312, 1319 (11th Cir. 2001). A district court

has the authority to grant an application for discovery if the applicant satisfies


                                           4
               Case: 12-14118     Date Filed: 06/10/2013    Page: 5 of 6


statutory requirements, 28 U.S.C. § 1728(a), but the “court is not required to grant .

. . [the] application simply because it has the authority to do so.” Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 264, 124 S. Ct. 2466, 2482 (2004).

“[F]actors that bear consideration in ruling” on an application include “the nature

of the foreign tribunal, the character of the proceedings underway abroad, and the

receptivity of the foreign . . . agency abroad to U.S. federal-court judicial

assistance,” and “whether the . . . [application] conceals an attempt to circumvent

foreign proof-gathering restrictions or other policies of a foreign country or the

United States.” Id. at 264, 265, 124 S. Ct. at 2483. The district court also may

consider whether the application contains “unduly intrusive or burdensome

requests,” id. at 265, 124 S. Ct. at 2483, is “made in bad faith, for the purpose of

harassment,” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 n.6 (2d Cir.

1995) (cited in United Kingdom, 238 F.3d at 1319), or is part of a “fishing

expedition,” In re Request for Assistance from Ministry of Legal Affairs of

Trinidad and Tobago, 848 F.2d 1151, 1156 (11th Cir. 1988), abrogated on a

different ground by Intel Corp., 542 U.S. at 259, 124 S. Ct. at 2480.

      The district court did not abuse its broad discretion by denying Kivisto’s

application for discovery. Kivisto failed to establish that the requested discovery

would be useful to or accepted by the Canadian Law Society. Neither Kivisto’s

application nor his filings suggested that the Society had commenced or intended


                                           5
              Case: 12-14118     Date Filed: 06/10/2013    Page: 6 of 6


to commence a formal disciplinary proceeding against him; the Society would find

useful Kivisto’s requested discovery; or the Society required any assistance in

determining Kivisto’s fitness to practice law in Canada. In the light of Kivisto’s

previous unsuccessful challenges to his disbarment, the district court reasonably

found that Kivisto had sought the discovery for vexatious purposes. We expect

“the district [court] [to] carefully examine and give thoughtful deliberation to any

request for assistance submitted by an ‘interested person’” and “deny the request”

when it “suspects that the request is a ‘fishing expedition’ or a vehicle for

harassment.” Ministry of Legal Affairs of Trinidad and Tobago, 848 F.2d at 1156.

      We AFFIRM the denial of Kivisto’s application for discovery in aid of a

foreign proceeding.




                                           6